Title: To George Washington from Gustavus Scott, 23 December 1795
From: Scott, Gustavus
To: Washington, George


          
            sir
            George Town [D.C.] 23d Decr 1795.
          
          I had the Honor of your favor of the 20th & am happy to have it now in my power to say that the potk business is at lenth placed

on a footing of perfect security. The bill tho at first rejected has at length past both houses, & arrived here last Saturday. A meeting of the Known friends to the measure was that Evening called; & every vacant share subscribed: and by Men both able & willing to pay. Should the State of Virginia in the mean time have past an Act to take any number of shares; that has been provided for: but in every Event the progression of the Works is secured. We owe much on this Occasion to Mr Forrest Mr Lear & Mr Law. I claim no more than is due for starting the Game.
          A Law of great Consequence to our Bank has also been obtained which may aid our sales of Stock. it is only this moment We have the agreeable Intelligence, the bill having been once rejected by & got through the last of the session with much difficulty. From Maryland We have had every aid asked. May Congress be as propitious to our Wishes. I have written to Mr White fully on City affairs & will not repeat them; but only observe that without some immediate aid our Credit will receive a Wound not easily healed, and my situation be such as no man need envy me. I consider myself as having been very instrumental in obtaining a Credit on some of our late Contracts which if not complied with places me in a very unpleasant situation.
          I see with infinite pleasure the Tranquility of Congress. may it continue through the Session. With sentiments of the highest Respect I have the Honor to be Sir Yr mo. obt servt
          
            Gusts Scott
          
        